Title: To James Madison from James Leander Cathcart, 8 July 1803 (Abstract)
From: Cathcart, James Leander
To: Madison, James


8 July 1803, Leghorn. No. 8. Informs JM that “the report of the capture of Mr. Smith has proved to be false, he arrived safe at Malta, as did the ship Prudent.” “A respectable merchant at Genoa” reports “that the Dey of Algiers, having order’d his Cruisers to capture all british merchantmen that had not changed their old passports according to stipulation with the british consul…, had actually captured two or three vessels & sent them to Algiers, in consequence of which the british Admiral sent a ship of the line & two Frigates in quest of the Algerine Cruisers who fell in with eleven sail large & small near the waters of Tunis.” The British fired on the Algerines “to chastize their temerity” and “chased them into Tunis bay where the[y] arrived in a most shatter’d condition.” The British then ordered the dey to “liberate the british vessels & crews immediately,” or British ships in future would “sink indiscriminately every Algerine vessel they should fall in with.” Presumes it was Nelson who commanded this action, as he arrived in the Mediterranean on 5 June. “I hesitate not a moment to assert that if a Nelson had commanded our squadron in this sea, for the last fifteen months (small as it is) that at this moment that little inconsiderable nest of Pirates Tripoli would lay prostrate at our feet & the other States would at least treat us with more respect.… I have heard nothing of or from our squadron since my last & therefore presume it is cruising before Tripoli, probably negotiating.” Adds in a postscript: “Enclosed is Mr. Eatons receipt” [not found] for U.S. property “which he is accountable for I forgot to forward it with my accompts.” Adds in a postscript dated 9 July: “The report of yesterday is the general topic of conversation to day, some say that the vessels captured by the Algerines were two Polaccas belonging to the Island of Malta & that two Frigates being dispatch’d from that Island for the purpose of intercepting them … fell in with a Squadron of Tunisian cruisers & attackd them.” Thinks it best not to place “implicit confidence” in this report, “lest this should prove such another engagement as that reported to have taken place between the Boston & tunisian Cruisers last year.” In a further postscript asks JM “to excuse the liberty he has frequently taken of forwarding letters under cover to the Department of State as he has invariably found it the safest conveyance.”
 

   
   RC (DNA: RG 59, CD, Tripoli, vol. 2). 3 pp.; docketed by Wagner as received 3 Nov.



   
   See JM to Eaton, 22 Aug. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 3:505–7 and n. 1).



   
   A full transcription of this document has been added to the digital edition.

